There is a ground on which these judgments ought to be reversed, leaving untouched the question of the constitutionality of the judiciary act so far as it relates to the jurisdiction of the county courts. We ought not to pass upon the *Page 178 
question of the constitutionality of a statute, unless the determination of the point is necessary to the determination of the cause. Indeed we cannot if we would, so pass upon it as to render our decision efficient as authority, when there is another and clear ground on which our judgment may be supported.
The 30th section of the judiciary act provides, that the county courts shall have jurisdiction "to hear, try and determine according "to law, the following actions when all of the defendants at the time "of commencing the action reside in the county in which said court "is held; actions of debt, assumpsit and covenant, when the debt "or damages claimed shall not exceed two thousand dollars," c. This county court is not a court of general jurisdiction, as was the old court of common pleas; on the contrary, it is a new court with a limited statutory jurisdiction. To all such courts the rule universally applies, that their jurisdiction must appear upon the record. (Turner,adm'r, v. The Bank of North America, 4 Dallas, 8.) In these cases it does not appear upon the records that the defendants were, at the time when the suits were commenced, residents of the county of Columbia. This being a jurisdictional fact, and not averred upon the records, the judgments must be reversed.
RUGGLES, Ch. J., and GRIDLEY, GARDINER and JEWETT, Js., concurred in the foregoing opinion.
WELLES, J. delivered a written opinion in favor of affirming the judgments, holding that the legislature was authorized by the constitution to confer upon the county courts the powers specified in the 30th section of the judiciary act; and that the jurisdiction of the court sufficiently appeared upon the records, it being alleged that the suits were commenced by filing and serving declarations in pursuance of the statute in such casemade and provided, which could only be done, (in the county court,) in the county in which the defendants resided, (2 R.S. 347, § 1, sub. 3,) and the defendants having appeared and controverted *Page 179 
the jurisdiction of the court over the subject matter of the suits, without any denial that they were residents of the county.
EDMONDS, J. also delivered a written opinion in favor of affirmance.
WATSON, J. gave no opinion.
Judgments reversed.